Citation Nr: 0304160	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-16 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spines.  

2.  Evaluation of residuals of head injury with headaches, 
currently rated as 10 percent disabling.  

3.  Evaluation of scar on head, residual of head injury, 
currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In January 2003, the veteran was notified of new criteria for 
rating skin disabilities.  He responded that he did not have 
any additional evidence to submit.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's degenerative joint disease of the thoracic 
and lumbar spines is not the result of disease or injury 
during his active military service.  

3.  The service-connected residuals of head injury include 
headaches which occur on a daily basis.  They do not include 
migraine or dementia.  

4.  The service-connected scar on head, residual of head 
injury, is asymptomatic and no more than slightly 
disfiguring.  The scar does not have any of the 
characteristics of disfigurement.  The scar is not ulcerated 
or unstable.  The scar does not affect head function.  The 
scar is not tender and painful on objective demonstration.  
The scar is not painful on examination.    


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the thoracic and lumbar 
spines was not incurred in or aggravated by active military 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a head injury with headaches have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 8045, 9304 (2002).  

3.  The criteria for a compensable rating for the scar on the 
veteran's head, residual of head injury, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 7800, 7803, 7804, 7805 (2002); and 67 Fed. 
Reg. 49590-49599 (July 31, 2002), to be codified at 38 C.F.R. 
§ 4.118.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, as well as the VCAA notice letter of 
March 2001, notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service Connection for Degenerative Joint Disease of the 
Thoracic and Lumbar Spines.  Service connection is granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991).  Analysis of this provision discloses that 
there are three essential elements which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service; and there 
must be a nexus or connection relating the current disability 
to the disease or injury during service.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.159(a) 
(2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Evidence of Current Disability  The June 1998 VA examination 
concluded with a diagnosis of degenerative joint disease 
thoracic and lumbar vertebrae.  The examination did not offer 
an opinion as to whether the back diagnosis was linked to 
disease or injury in service.  There are other reports which 
provide a current diagnosis without any comment as to 
etiology.  These reports will not be detailed here.  For the 
purpose of his discussion, the Board concedes that the 
veteran has this current disability.  We note the most 
recently received evidence from the veteran is a letter from 
Charles A. Finn, M.D., which relates that magnetic resonance 
imaging (MRI) of the spine disclosed a moderate sized central 
and left posterior disk herniation at L4-5 with some 
secondary spinal stenosis.  The veteran's complaints of low 
back pain and left leg radiculopathy were consistent with the 
MRI findings.  The doctor did not offer an opinion as to 
etiology or age of the disorder.

Evidence of Injury in Service  The service medical records 
show that in January 1976, the veteran complained of pain in 
the low back for 7 days.  There was a back strain with no 
swelling.  Heat treatment was recommended.  In October 1976, 
the veteran complained that he had injured his back a week 
earlier while lifting oxygen tanks.  He had pain in the lower 
part of his back.  The assessment was pulled muscles - no 
significant abnormalities.  Treatment was recommended.  There 
were continued complaints of back pain in December 1976.  
Physical examination was normal.  The assessment was back 
pain of unknown etiology.  Treatment was recommended.  In 
July 1977, the veteran complained of low back pain for three 
days, green colored feces, diarrhea and multiple bowel 
movements.  He reportedly drank a lot of Coca-Cola and beer.  
The assessment was improper digestion.  

Evidence Supporting a Connection  At his April 2001 RO 
hearing, the veteran testified of a back injury in service.  
He stated that he began seeing Dr. Hobbs for the back 
disorder in the early 1980's.  

In April 2001, David J. Hobbs, M.D., wrote a letter to 
document that the veteran had a severe back contusion and 
strain while in service in 1976.  He apparently went to a 
hospital at that time.  The doctor admitted that he did not 
have the actual records of that visit.  The doctor believed 
that previous back injuries could contribute to an increased 
amount of degenerative change and disc disease, as noted in 
the veteran's X-rays.  The doctor asserted that his 
conclusion was further supported by the fact that the veteran 
had low back pain since that period of trauma in 1976.  

In June 2001, the veteran had a VA neurologic examination.  
There is no indication that the claims folder or any other 
records were reviewed.  In the history section, the report 
states that the veteran had back pain ever since he fell off 
a tank in service.  The veteran reported pain in the middle 
and lower dorsal, lower lumbar areas, and sacroiliacs.  
Examination revealed some lordosis in the lower dorsal and 
lumbar areas, with tenderness at about T12-L1 and L4-5 and 
both sacroiliacs.  Straight leg raising was 1+ for 
discomfort.  The pertinent diagnoses were low back pain with 
some referral down to the left leg and knee and X-ray 
evidence of L4-5 degenerative disc disease and minimal 
hypertrophic osteoarthritis.  The doctor remarked that the 
veteran's back pain had persisted since his back injury in 
service, and seemed related to his back injury in service.  

In an addendum, dated in July 2001, the doctor who did the 
June 2001 VA examination diagnosed lumbosacral degenerative 
disc disease, traumatic.  It was the doctor's opinion that it 
was at least as likely as not that the back disorder was due 
to the veteran's service duties and injury while in service.  
There was no indication that records were reviewed.  

Evidence Against a Connection  The report of the February 
1978, examination for separation from service shows the 
veteran's back was normal.  

There is no competent evidence of arthritis in the year after 
the veteran completed his active service.  

The veteran was afforded a thorough VA examination in 
December 1979.  While there were musculoskeletal findings, 
there were no complaints, findings or diagnoses of a back 
disorder.  

In May 1981, a private physician noted acne vulgaris on the 
skin of the back, without mention of any other back disorder.  

There were no back complaints, findings or diagnoses on the 
July 1981 VA examination.  It was noted that the veteran had 
a normal gait and coordination.  

In July 1986, the veteran was briefly hospitalized to 
evaluate his head injury residuals.  There was a normal 
physical examination and neurologic findings were normal.  
There were no complaints, findings or diagnoses of back 
injury residuals.  

Notes from David J. Hobbs, M.D., document the earliest 
complaint of back pain in September 1990.  It was described 
as a little mid-dorsal pain.  On examination, the veteran had 
a full range of motion in his back.  There was full flexion 
and lateral tilt without much pain.  There was no marked 
discomfort on palpation.  The assessment was that the veteran 
probably had some musculoskeletal back pain, which could be 
related to psychic tension.  

The September 1990 X-ray studies of the dorsal spine, by John 
O'Brien, M.D., revealed a slight loss of height anteriorly of 
three mid to lower thoracic vertebrae.  Minimal spur 
formation was seen in the lower thoracic vertebra area.  
There was a sclerotic margin to the anterior inferior corner 
of probably about T-10, probably representing a variation of 
so called "limbus vertebra," which the doctor noted was a 
congenital variation which should be of no clinical 
consequence.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9 (2002).  

In September 1991, Dr. Hobbs noted upper back complaints, 
without any report of continuing lower back disorder.  

In April 1995, the veteran told Dr. Hobbs of some burning in 
his back when lifting, moving heavy drawers and repetitive 
actions.  The doctor reported a good range of motion and 
lateral tilt.  X-rays were reviewed and disclosed some 
evidence of disc narrowing and probably some osteoarthritic 
changes.  The impression was low back pain aggravated by 
current activities.  

Dr. O'Brien reported that February 1998 X-ray studies of the 
lumbosacral spine showed the intervertebral disc spaces were 
well maintained with very mild spur formation.  No 
compression fracture or subluxation was detected.  There was 
slight sclerosis in the inferior aspect of the sacroiliac 
joints.  There was a failure of fusion of the posterior 
elements of S1, which the doctor noted to be a common 
variation.  The impression was mild degenerative changes.  

VA X-ray studies of June 1998 disclosed mild spurring from L3 
to L5.  There was also bilateral sacralization of L5 with 
spina bifida occulta.  Sacralization is a congenital anomaly 
in which the fifth lumbar vertebra is fused to the sacrum in 
varying degrees.  See Thibault v. Brown, 5 Vet. App. 520 
(1993).  

In April 2001, VA X-ray studies demonstrated slight narrowing 
of the disc space between L4 and L5.  This was more 
pronounced than in the June 1998 study.  There was mild 
hypertrophic spurring of L5.  The vertebral bodies, pedicles 
and interspaces were otherwise unrevealing.  The impression 
was probable mild lower lumbar disc derangement.  

In August 2001, the claims file was reviewed by a VA 
physician.  He concluded that the VA physician who had done 
the June 2001 examination and rendered an opinion in July 
2001 had reached his assessment based on inadequate 
information.  The reviewing physician noted that the veteran 
had no complaints referable to his back at the time of 
discharge examination and that he did not have any back 
disorder at that time.  The doctor went on to say that it 
would be a matter of speculation to say that the veteran's 
current degenerative arthritis was related to injury or 
trauma in service.  

Analysis  When doctors rely on history as related by veteran, 
their diagnoses can be no better than the facts alleged by 
veteran.  See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill 
v. Brown, 8 Vet. App. 342 (1995).  

In April 2001, Dr. Hobbs asserted that he was documenting 
that the veteran had a severe back contusion and strain while 
in service in 1976, although he admitted that he did not have 
the actual records.  Without first hand knowledge or 
reviewing service medical records, the doctor can not 
"document" that the injury in service was severe.  The 
actual service medical records are in evidence and show that 
a minor back pain was treated.  The treatment of the 1976 
complaints was apparently successful, because when the 
veteran complained of back pain again, in 1977, he reported 
that he had only been symptomatic for 3 days.  The July 1977 
symptoms were related to the veteran's consumption of soda 
pop and beer.  The doctor's assertion that the veteran had 
had low back pain since trauma in 1976 is undermined by the 
entire body of evidence.  The service medical records show 
that the injury in 1976 was successfully treated and, except 
for the 1977 complaint diagnosed as a digestive problem, 
there were no further back complaints during service.  On 
separation examination, in February 1978, a physician 
examined the veteran and expressed the opinion that his spine 
and musculoskeletal system were normal.  Thereafter, the 
veteran had VA examinations in December 1979, July 1981, 
October 1983, November 1984, May 1986, as well as a private 
examination in May 1981 and VA hospitalization in July 1984, 
without back complaints.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Dr. Hobbs' own notes show that he first saw the 
veteran in September 1990 and, at that time, the veteran's 
only complaint involved a little mid-dorsal back pain.  The 
doctor was of the opinion that the back pain was related to 
psychic tension, although X-rays disclosed a congenital 
variation.  In April 1995, Dr. Hobbs indicated that the 
veteran had low back pain aggravated by his current 
activities.  That is, the doctor linked the current 
disability to current activities and not to military service 
many years earlier.  Thus, it is clear from the record that 
the severe injury in service and the continuing back pain 
since the 1976 injury reported by Dr. Hobbs are based solely 
on history provided by the veteran and runs contrary to the 
evidence, including Dr. Hobbs' own notes.  

Similarly, it is apparent that the June 2001 VA examination 
and July 2001 VA medical opinion were done without review of 
the claims folder or other medical records and that the 
conclusion as to in-service injury and continuity since then 
were based solely on the history provided by the veteran, 
without regard for records.  

The most probative medical opinions as to the etiology are 
against the claim.  The separation examination is probative 
because it was done by a physician after the alleged injury 
and just before the veteran left service.  The physician 
expressed an opinion that the veteran's spine and associated 
muscles were normal.  The passage of over 20 years without 
medically documented back complaints is evidence against the 
claim.  The August 2001 medical opinion by a VA physician is 
against the claim.  This opinion is probative because it was 
based on a review of the records, rather than history 
provided by the veteran.  After weighing the opinions based 
on history given by the veteran against the information 
provided in the records and the opinion based on the records, 
the Board finds the preponderance of evidence establishes 
that the injury in service resolved without residual 
disability and the veteran's current back disorder is not the 
result of disease or injury in service.  

Evaluations  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  

Residuals of Head Injury with Headaches  This disability is 
currently rated as 10 percent disabling under the following 
criteria:

Brain disease due to trauma:  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).

Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not 
be combined with any other rating for a disability due 
to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 
are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

38 C.F.R. Part 4, Code 8045 (2002).  

The rating criteria make it quite clear that a higher 
evaluation would require a diagnosis of multi-infarct 
dementia associated with brain trauma.  In March 1998, the 
veteran claimed that his disability had become worse and 
specifically claimed dementia.  However, despite the March 
2001 VCAA letter, he has not identified or submitted any 
evidence of dementia.  

On the April 1998 neurologic examination, the veteran 
reported headaches primarily over the top of the head which 
occurred daily and were somewhat incapacitating to him.  He 
also reported decreased and blurring vision and dizziness 
associated with the headaches.  The pertinent diagnosis was 
post concussion headaches.  There were no findings of 
dementia.  The veteran was afforded a VA mental examination 
in April 1998, with a neurobehavioral cognitive screening 
examination.  The test results were interpreted as not 
indicating any gross cognitive impairment or psychiatric 
disorder.  

The veteran had an extensive neuropsychological/psychological 
evaluation in February 2000, and that showed there was no 
dementia.  The examiner concluded that the test results did 
not indicate any significant memory problems/ 
neuropsychological deficits.  The tests results indicated 
that frontal atrophy noted on a computerized axillary 
tomography scan was not at a severity to impair cognitive 
status to the point where the veteran was unable to perform 
in the work place or make decisions that affect his life.  
The examiner expressed the opinion that the severity of the 
trauma from 20+ years ago as well as the ability to function 
after that time made it unlikely that the atrophy that was 
noted had anything to do with the service related injury.  
The interview and test results did indicate a substance abuse 
disorder and an adjustment difficulty in an individual with 
long term personality traits that interfere with his ability 
to adjust.  Due to the substance abuse problem, it was not 
possible to say if any impulsive behavior was due to the 
cortical atrophy.  In all likelihood, the impulsive behavior 
was due to a combination of factors.  The long term 
adjustment pattern suggested a personality disorder.  The 
examiner concluded that there was no neuropsychological 
diagnosis at that time.  Diagnoses were adjustment disorder, 
cannabis abuse, and personality disorder.  

VA clinical notes for 2000 and 2001 note the veteran's 
complaints of daily headaches and do not document any 
dementia.  

On the June 2001 VA neurological examination, the veteran 
told of being struck on the head by an artillery shell casing 
during service.  He reported chronic headaches since then.  
He said that he had a headache every morning when he woke up.  
The examiner reported numerous normal neurological findings.  
The diagnosis was chronic headaches since the head injury of 
a vascular tension type.  The doctor remarked that it 
appeared that the veteran's headaches had persisted since his 
injury and continued to be worse.  There was no diagnosis of 
dementia.  

At his April 2001 RO hearing, the veteran testified that he 
had headaches on a daily basis.  He reported that in a 6 
month period he would lose approximately a week to a week and 
a half due to headaches.  He also ascribed a memory loss to 
the head injury.  

Analysis  As a lay witness, the veteran's assertion that he 
has dementia is not competent evidence.  See 38 C.F.R. 
§ 3.159(a) (2002); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There 
is no competent medical evidence that the veteran has 
dementia.  To the contrary, the medical evidence demonstrates 
the veteran was tested and there was no evidence of 
impairment.  There is no competent evidence that the 
veteran's service-connected residuals of head injury with 
headaches approximates any applicable criteria for a higher 
rating.  38 C.F.R. § 4.7 (2002).  In this case, the medical 
reports provide a preponderance of the evidence which 
establishes that the requirements for a higher rating have 
not been met.  Therefore, the claim must be denied.  

There is no diagnosis of migraine nor is there any competent 
medical evidence that the service-connected headaches are 
analogous to migraine.  Thus, the disability is not rated on 
that basis.  38 C.F.R. § 4.20 (2002).  

Scar on Head, Residual of Head Injury  Disfiguring scars of 
the head, face or neck will be rated as 50 percent disabling 
if there is a complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  A 30 percent rating will be assigned for 
severe disfiguring scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  A 10 
percent rating will be assigned where there is moderate 
disfigurement.  A noncompensable or 0 percent rating will be 
assigned for slight disfigurement.  38 C.F.R. Part 4, Code 
7800 (2002).  

Scars, may be rated as 10 percent disabling if superficial, 
poorly nourished, with repeated ulceration; or if 
superficial, tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7803, 7804 (2002).  Scars may also be 
rated on limitation of function of part affected.  38 C.F.R. 
Part 4, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply.  

Disfigurement of the head, face, or neck: with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  
Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 
six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  67 Fed. 
Reg. 49590-49599 (July 31, 2002), to be codified at 38 C.F.R. 
§ 4.118, Code 7800.  

Unstable superficial scars will be rated as 10 percent 
disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002), to be codified at 38 C.F.R. § 4.118, Code 
7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49590-49599 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  67 Fed. Reg. 49590-49599 (July 31, 2002), to 
be codified at 38 C.F.R. § 4.118, Code 7805.  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   However, the old 
regulatory criteria must be applied prior to the effective 
date of the new criteria.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  

In March 1998, the veteran claimed an increased rating and 
asserted that his facial scars had become worse.  On the 
April 1998 VA examination, he told of the head injury in 
service.  The examiner found a faint 3 centimeter well healed 
scar over the top of his head.  Otherwise, examination of the 
head was unremarkable.  An unretouched color photograph of 
the veteran's head was appended to the report.   

On the June 2001 VA neurological examination, the veteran 
told of being struck on the head by an artillery shell casing 
during service.  The doctor noted that the veteran had had no 
problems with the scar on his head.  The diagnosis was post-
head injury with completely healed scar with no sequela.  

At his April 2001 RO hearing, the veteran testified that to 
scar was 2 to 21/2  inches.  He said it was tender and painful 
in the spot where he was injured.  He described it as "real 
sensitive."  

Analysis  The medical examination reports and unretouched 
color photograph provide the most probative evidence as to 
the extent of the disability.  The competent evidence shows 
that the scar is no more than slightly disfiguring under the 
old criteria of Code 7800.  Looking to the new criteria of 
Code 7800, the scar does not have any of the characteristics 
of disfigurement.  The competent evidence further establishes 
that the scar is not ulcerated, under the old criteria or 
unstable, under the new criteria for Code 7803.  There is no 
evidence that the scar affects head function compensable 
under Code 7805.  

The veteran has testified of pain and sensitivity at the scar 
site.  However, to qualify for a 10 percent rating under the 
old criteria for Code 7804, the scar must be tender and 
painful on objective demonstration, and under the new 
criteria for Code 7804, the scar must be painful on 
examination.  That is, subjective complaints of pain from the 
claimant are not enough to support a 10 percent evaluation 
under either criteria.  The examining doctor must find 
objectively, on examination, that the scar is painful or 
tender and painful.  Here, the two examinations have reported 
that there are no residuals, including tenderness and pain.  
The medical reports provide the most probative evidence as to 
the extent of the disability and establish by a preponderance 
of evidence that it does not approximate any applicable 
criteria for a higher, compensable, evaluation.  38 C.F.R. 
§ 4.7 (2002).  

Other Criteria and Extraschedular Rating  For both 
evaluations considered in this case, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  In 
this regard, the Board finds that, despite the request for 
information in the March 2001 VCAA letter, there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for degenerative joint disease of the 
thoracic and lumbar spines is denied.  

A higher evaluation of residuals of head injury with 
headaches is denied.  

A higher evaluation of scar on head, residual of head injury 
is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.





 


